DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed on 05/30/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 05/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 
Drawings

5.	The drawings are received on 06/26/2019. These drawings are acceptable.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed 10/28/2014 through 12/18/2018.  It is noted, however, that applicant has not filed a certified copy of the all CN foreign Application priority data as required by 35 U.S.C. 119(b).

Claim Objections
7.	Claims 1, 7, 11, 18-19 are objected to because of the following informalities: 
	In claim 1, it is suggested that “the base layer have upper surface", line 13, page 45
 be deleted and "the base layer has an upper surface" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 1, it is suggested that “the number of the first light conversion layers is the same as the number of the LED chip unit", lines 17-18, page 45,  be deleted and " the number 
	In claim 1, it is suggested that “1.4~1.7", line 1, page 46, be deleted and "1.4-1.7" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 1, it is suggested that “1~5", line 10, page 46 be deleted and "1-5" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
	In claim 1, it is suggested that “5000~100000", line 12, page 46, be deleted and "5000-100000" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 1, it is suggested that “20~75%", line 15, page 46, be deleted and "20-75%" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

In claim 7, it is suggested that “the copper foil having a upper surface", line 1, page 47, be deleted and "the copper foil having an upper surface" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

In claim 11, it is suggested that “30~50µm”, line 3, page 47, be deleted and "30-50 µm”  be inserted in its stead so as to engender claim language clarity. Appropriate correction is required.

In claim 18, it is suggested that “-0.5~-0.09 MPa”, line 3, page 48, be deleted and "0.5-0.09 MPa" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

suggested that “0.1µm~100µm, 1µm is 5~20%, 1~30µm is 50~70%, 30µm is 20~40%", lines 2-4, page 48 be deleted and "0.1 µm-100 µm, 1 µm is 5-20%, 1-30 µm is 50-70%, 30 µm is 20-40%"be inserted in its stead so as to engender claim language clarity. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the conductive electrodes" in line 21.  There is insufficient antecedent basis for this limitations in the claim. Claims 2-20 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recites “the at least two conductive electrodes”.

10.	Claims 6-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the limitation "wherein first light conversion layer" in line 1.  There is insufficient antecedent basis for this limitations in the claim. Claims 7-20 being depended on claim 6 are rejected as well. 
For the purpose of examination against the prior art, claim 6 is construed to recites “wherein the first light conversion layer ”.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An erequest that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	A) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/432,955 (US Pub. No. 2019/0309907 A1, hereinafter “”907”). Although the claims at issue are not identical, they are not patentably distinct from each other because “907 teaches a light bulb, consisting of: a lamp housing doped with a golden yellow material or its surface coated with a yellow film; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing, the stem comprises a stand extending to the center of the lamp housing; a single LED filament, disposed in the lamp housing, the LED filament comprising: a plurality of LED sections, each of the LED sections includes at least two LED chips that are electrically connected to each other by a wire; a plurality of conductive sections, each of the conductive sections is located between the two adjacent LED sections and 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is: X=m1*cos (t*360), Y=m2*sin(t*360), Z=n*cos(t*360*k), wherein, t is a variable between 0 and 1, the LED 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”907, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘907  claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

B) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/406,052 (US Pub. No. 2019/0264874 A1, hereinafter “”874”). Although the claims at issue are not identical, they are not patentably distinct from each other because “874 teaches an LED light bulb, comprising: a lamp housing filled with gas, which doped with a golden yellow material or coated with a yellow film on its surface; a bulb base, connected with the lamp housing; a stem with a stand extending to the center of the lamp housing, disposed in the lamp housing; an LED filament disposed in the lamp housing, at least a half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with the axle of the stand, and the LED filament comprising: a plurality of LED sections, each of the plurality of LED sections including at least two LED chips electrically connected to each other through a wire;  at least one conductive sections located between the adjacent LED sections; a light conversion layer with at least a top layer and a base layer opposite to the top layer of the light 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; wherein the organosilicon-modified polyimide has a number average 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”874 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘875  in view of “697 or ”683 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

C) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/408,484 (US Pub. No. 2019/0264875 A1, hereinafter “”875”) in view of claims 1-5 of copending Application No. 16/279,972  (US Pub. No. 2019/0186697 A1, hereinafter “”697”) or 
Claims 1, 3-5 copending Application No. 16/392,654 (US Pub. No. 2019/0301683 A1, hereinafter “”683”).  Although the claims at issue are not identical, they are not patentably 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic   hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. The organosilicon-modified polyimide resin 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”875  claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘875 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

D) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/409,895 (US Pub. No. 2019/0264876 A1, hereinafter ”’876”).  Although the claims at issue are not identical, they are not patentably distinct from each other because “876 teaches an LED 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic   hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”876  claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘876 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	E) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/380,972 (US Pub. No. 2019/0271443 A1, hereinafter ”’443”).  Although the claims at issue are not identical, they are not patentably distinct from each other because “443 teaches an LED light bulb, comprising: a lamp housing, doped with a golden yellow material or coated with a yellow film on its surface, a bulb base, connected with the lamp housing, a stem with a stand extending to the center of the lamp housing, disposed in the lamp housing; a LED filament 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 20000-40000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein the base layer comprise an upper surface where the LED chips is positioned and a lower surface opposite to the upper surface of the base layer, the lower surface of the base layer has a third area and a fourth area, where the surface roughness of the third area of the lower surface is higher than that of the fourth area with a cell, and wherein the surface roughness of the upper surface of the base layer is equal to the fourth area of the lower surface. 
prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/10/2021